For the reasons set forth in the opinion of Cohn, J., in Matter of Breen v. Board of Trustees of N. Y. Fire Dept. Pension Fund (273 App. Div. 689), the order is reversed and the petition dismissed, without costs. Present — Peck, P. J., Dore, Cohn, Callahan and Van Voorhis, JJ.; Peek, P. J., and Van Voorhis, J., dissent for the reasons set forth in the dissenting opinion of Peck, P. J., in Matter of Breen v. Board of Trustees of N. Y. Fire Dept. Pension Fund (273 App. Div. 695). Settle order on notice.